DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

The examiner notes that in the Office Action dated 09/21/2021, the invocation of 35 U.S.C. 112(f) was mistitled as “Claim Rejections”. These limitations are NOT rejected under 35 U.S.C. 112(f) and are merely meant to be remarks. A corrected title is seen below.

35 USC § 112 Remarks
Claim limitations “a video interface configured to receive, a signal interface configured to receive” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “video interface, signal interface” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: [0063] Processes and 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Yuasa (U.S. PG Publication No. 2013/0002869).

In regards to claim 1, Angel teaches a system for tracking a participant comprising:
	a video interface configured to receive at least one video stream from a plurality of cameras (See for example FIG. 1 and 2 wherein the camera control device receives at least one video stream from a plurality of cameras);
	a signal interface configured to receive a time-of-day value and an identifier of the participant (See ¶0083 and FIG. 1 wherein the object tracking device and camera control device receive at least location and ID of the object as well as timing of the object; also see ¶0139-0144 for more information on values retrieved);
	at least one processor (See for example ¶0219-0221 wherein a processor may be taught as part of the devices used in various units); and
	a memory storing instructions that when executed by the at least one processor (See ¶0219-0221) cause the at least one processor to:
		receive, from the signal interface, the time-of-day value and the identifier of the participant (See ¶0083 as described above);
		locate the participant in a first video stream from a first camera in the plurality of cameras (See ¶0083 as described above);

		locate the participant in a second video stream from a second camera in the plurality of cameras (See ¶0079, this is taken in view of teachings as described above wherein the object is tracked over time and location);
		control an action of the second camera based on the location of the participant in the second video stream (See ¶0079); and
		generate a compiled video stream of the participant from at least the first video stream and the second video stream (See ¶0082-0083 and 0086-0089).
	Angel, however, fails to teach locate the participant in a first video stream from a first camera in the plurality of cameras using an object detection algorithm; associate the time-of-day value and the identifier with the participant in the first video stream; locate the participant in a second video stream from a second camera in the plurality of cameras using the object detection algorithm.
	That is, Angel fails to teach the use of an object detection algorithm to detect the participant in the video stream and associate the time-of-day value and the identifier with the participant.
	In a similar endeavor Yuasa teaches locate the participant in a first video stream from a first camera in the plurality of cameras using an object detection algorithm (See ¶0010 wherein the detection of an object for tracking purposes is done through object extraction via processing of frame image data); 
	associate the time-of-day value and the identifier with the participant in the first video stream (See ¶0047 wherein each person extracted by the image processing is given an ID, each person is then placed on an object map which places their ID with their corresponding position on the surveillance area and the object map is also given a time stamp, the system uses temporally successive [and time 
	locate the participant in a second video stream from a second camera in the plurality of cameras using the object detection algorithm (See ¶0012 wherein a person may be tracked from one surveillance area of a first camera to a second surveillance area of a second camera, wherein it is understood that the continued tracking of the person by the second camera is carried out through the continued detection process which analyzes temporal image data as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yuasa into Angel because it allows for a system which is capable of changing its imaging visual field with travel of an object person, thereby increasing the surveillance area assigned to each surveillance cameras system as described in ¶0002. 

In regards to claim 2, Angel teaches the system of claim 1, wherein the signal interface is a virtual serial port configured to receive a clock signal from a serial port of a timing device (See ¶0159 and 0180).

In regards to claim 3, Angel teaches the system of claim 1, wherein the action of the first camera is a controlled pan, tilt, and/or zoom of the first camera; or
	the action of the first camera changing between a display on mode and a display off mode of the camera (See ¶0066).

In regards to claim 6, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:
	detect a start of an event from a first image of the at least one video stream; and/or


In regards to claim 7, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:
	transmit a live stream of the participant in a course to at least one display within a network (See ¶0064).

In regards to claim 8, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:
	transmit the compiled video stream of the participant to a server (See ¶0139-0146 in view of FIG. 15).

In regards to claim 9, Angel teaches the system of claim 1 wherein the instructions when executed by the at least one processor further cause the processor to:
	overlay at least one graphical element over the compiled video stream, wherein the at least one graphical element displays information about the participant and/or a performance of the participant (See ¶0086-0089).

In regards to claims 11-13 and 16-19, the claims are rejected under the same basis as claims 1-3 and 6-10 by Angel in view of Yuasa. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Yuasa (U.S. PG Publication No. 2013/0002869) and Zhou et al. (“Zhou”) (U.S. PG Publication No. 2021/0133996).

In regards to claim 4, Angel fails to teach the system of claim 3, wherein the instructions when executed by the at least one processor further cause the processor to: detect the participant in a frame of the first video stream; generate a bounding box around the detected participant in the first frame; determine pan, tilt, and/or zoom parameters to center the bounding box and the participant in a subsequent frame; detect the participant in a second frame of the first video stream; and send a command to the first camera to implement the controlled pan, tilt, and/or zoom of the first camera according to the determined pan, tilt, and/or zoom parameters.
	In a similar endeavor Zhou teaches detect the participant in a frame of the first video stream (See ¶0071 wherein the ROI [participant] may be identified by a bounding box between a plurality of frames, from which vectors may be calculated);
	generate a bounding box around the detected participant in the first frame (See ¶0071);
	determine pan, tilt, and/or zoom parameters to center the bounding box and the participant in a subsequent frame (See ¶0071);
	detect the participant in a second frame of the first video stream (See ¶0071 in view of FIG. 1 and 2 of Angel wherein there are multiple cameras within the system for viewing objects or persons of interest); and
	send a command to the first camera to implement the controlled pan, tilt, and/or zoom of the first camera according to the determined pan, tilt, and/or zoom parameters (See ¶0071).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zhou into Angel because it allows for the bounding box of the target to maintain and appear within a certain size across the images as described in ¶0071.

In regards to claim 14, the claim is rejected under the same basis as claim 4 by Angel in view of Yuasa and Zhou. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Yuasa (U.S. PG Publication No. 2013/0002869) and Zhou et al. (“Zhou”) (U.S. PG Publication No. 2021/0133996), in further view of Courtney (EP 0967584).

In regards to claim 5, Angel fails to teach the system of claim 4, wherein the instructions when executed by the at least one processor further cause the processor to: provide the first frame of the first video stream as a low-resolution image; determine coordinates of the participant in the low-resolution image; calculate a size and a position of the participant in the low-resolution image; and generate the bounding box around the detected participant based on the calculated size and position of the participant.
           In a similar endeavor Courtney teaches provide the first frame of the first video stream as a low-resolution image (See ¶0025-0041);
	determine coordinates of the participant in the low-resolution image (See ¶0025-0041);
	calculate a size and a position of the participant in the low-resolution image (See ¶0025-0041); and
	generate the bounding box around the detected participant based on the calculated size and position of the participant (See ¶0025-0041).
           	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Courtney into Angel because it allows for 

In regards to claim 15, the claim is rejected under the same basis as claim 5 by Angel in view of Yuasa and Zhou, in further view of Courtney. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Yuasa (U.S. PG Publication No. 2013/0002869) and Marchese (U.S. PG Publication No. 2016/0105634).

In regards to claim 10, Angel fails to teach the system of claim 1 wherein the instructions when executed by the at least one processor further cause the processor to: detect a predetermined period of a lack of progress of the participant; categorize the detection as a Did Not Finish (DNF) event; and generate the compiled video beginning at the time-of-day value and ending at the detection of the DNF event.
	In a similar endeavor Marchese teaches detect a predetermined period of a lack of progress of the participant (See ¶0051 wherein for example the recording of a streaming video may be stopped when motion is no longer detected);
	categorize the detection as a Did Not Finish (DNF) event (See ¶0051 as described above); and
	generate the compiled video beginning at the time-of-day value and ending at the detection of the DNF event (See ¶0051 in view of FIG. 2-7 wherein the videos and events may be compiled together in various manners).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marchese into Angel because it allows for 

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Angel in view of Yuasa and Marchese.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483